DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 13, 15, 117, 118, and 122 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (United States Patent Application Publication No. US 2012/0026720 A1, hereinafter “Cho”).
In reference to claim 1, Cho discloses a device which meets the claim.  Figure 14 of Cho discloses an illumination device which comprises a package comprising (i) a base (510) defining a recessed interior volume and (ii) a transparent lid (not properly labeled - note topmost layer with triangular pattern) disposed over the base (510) and at least partially covering the interior volume.  There is a light-emitting device disposed within the interior volume which comprises a light-emitting semiconductor die (530) configured to emit ultraviolet (UV) light (p. 2, paragraph 58) disposed within the interior volume.  The lid is sealed to the base (510) by a first epoxy (note the optical sheet/second layer from the top – p. 2, paragraphs 62-63).  A metallization pattern or electrode (not shown but disclosed as being present - p. 2, paragraphs 60-61) is disposed on the base (510) and is electrically coupled to the light-emitting device (530).  A hollow vent (540) is defined in the base (510) that fluidly couples the interior volume with the 
With regard to claim 4, the vent comprises one or more holes through the base (510).
In reference to claim 13, Cho discloses the use of nickel (Ni) for the metallization pattern (p. 2, paragraphs 60-61).
With regard to claim 15, the light-emitting device is a light emitting diode (p. 2, paragraph 58).
In reference to claim 117, the vent (540) is a single hole defined through the base (510).  The vent (540) permits two-way gas exchange between the light-emitting semiconductor die (530) and the atmospheric air disposed outside of the illumination device.  The vent (540) is the only hole fluidly coupling the interior volume and the light-emitting semiconductor die (530) with atmospheric air disposed outside of the illumination device.
With regard to claim 118, the vent (540) is a single hole defined through the base (510).  
In reference to claim 122, no wire bonds are connected to the light emitting device (530).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kung (United States Patent Application Publication No. US 2014/0292182 A1, hereinafter “Kung”).
In reference to claim 2, Cho does not disclose that the vent comprises one or more holes through the lid.  However fig. 1-5 and 7 of Kung disclose the use of a lid (50) covering an LED (42) which .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hoang et al. (USPN 6,744,131 B1, hereinafter “Hoang”).
In reference to claim 3, Cho does not disclose that the first epoxy seals the lid to the base at two or more discrete points with the vent being disposed between the two or more discrete points.  However Hoang discloses sealing a lid to a substrate at four outer corners to provide a non-hermetic seal to provide air flow (by the open spaces or vents between the lid and the substrate) to a semiconductor device thus cooling it (column 5, lines 56-66).  Cho discloses that heat dissipation is desirable in the art (p. 6, paragraph 149, p. 6-7, paragraph 150).  In view of Hoang, it would therefore be obvious to form the first epoxy at the four corners/discrete points of the lid such that an open space or vent is disposed between the four corners/discrete points.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Cho and further in view of Jung et al. (United States Patent Application Publication No. US 2012/0267671 A1, hereinafter “Jung”).
In reference to claim 5, Cho does not disclose implementing one or more voltage-regulation devices disposed within the interior volume and electrically coupled to the metallization pattern (116).  However figure 11 of Jung discloses a voltage-regulation device (35) that is disposed within the interior volume (15) while being electrically coupled to a metallization pattern (32).  Jung discloses that the voltage-regulation device provides the benefit of protecting the light emitting diode from reverse 
With regard to claim 6, the device of Cho constructed in view of Jung uses a voltage-regulation device in the form of a Zener diode (Jung – p. 6, paragraphs 152, 156).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jung as applied to claim 5 above and further in view of Yama (USPN 5,731,631, hereinafter “Yama”).
With regard to claim 7, Cho does not disclose using a second epoxy which attaches the voltage regulation device to the base (510).  However figure 21 of Yama discloses (column 17, lines 44-50) the known use of an epoxy (28) to attach a chip (1) to a substrate (27).  It would be obvious to use an epoxy to attach the voltage regulation device (35) to the base (10, 95) since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of Yama, it would therefore be obvious to use a second epoxy which attaches the voltage regulation device to the base.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jung and further in view of Yama as applied to claim 7 above and further in view of Chien et al. (United States Patent Application Publication No. US 2017/00200867 A1, hereinafter “Chien”).
In reference to claim 8, neither of the cited references discloses disposing a barrier material disposed between the second epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the second epoxy.  However figure 4 of Chien discloses forming an ultra-violet light barrier material (coating C) around an epoxy 
With regard to claim 9, the device of Cho constructed in view of Jung, Yama, and Chien uses a barrier material (Chien - p. 2, paragraphs 21 and 23) that reflects or blocks light.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chien.
In reference to claim 10, Cho does not disclose disposing a barrier material disposed between the first epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the first epoxy.  However figure 4 of Chien discloses forming an ultra-violet light barrier material (coating C) around an epoxy adhesive (P) since the epoxy adhesive cannot withstand ultra-violet light (p. 2, paragraph 21).  Chien makes it clear the degradation of materials by ultra-violet light is a known problem in the art (p. 1, paragraphs 3-5).  In view of Chien, it would therefore be obvious to dispose an ultra-violet light barrier material between the first epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the first epoxy in the device of Cho.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chien as applied to claim 10 above and further in view of Cheng (USPN 8,242,475 B1, hereinafter “Cheng”).
In reference to claim 11, neither of the cited references discloses the use of metals as an ultra-violet light barrier material.  However Cheng discloses the known use of metals such as silver, nickel, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use metals such as silver, nickel, cobalt, and aluminum as an ultra-violet light barrier material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chien as applied to claim 10 above and further in view of Toita et al. (United States Patent Application Publication No. US 2015/0287894 A1, hereinafter “Toita”).
In reference to claim 12, neither of the cited references discloses the use of polytetrafluoroethylene as an ultra-violet light barrier material.  However Toita discloses the known use of polytetrafluoroethylene for blocking ultra-violet light (p. 5, paragraph 33).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use polytetrafluoroethylene as an ultra-violet light barrier material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Bonde et al. (USPN 5,099,311, hereinafter “Bonde”).
In reference to claim 14, Cho does not disclose that the base is shaped to define the vent between the base and the lid when the lid is sealed to the base.  However figures 6 and 7 of Bonde discloses a base (90) that is shaped to define a vent (94, 96, 98, 100, 102, 104) between the base (90) and the lid (80) when the lid (80) is sealed to the base (90) for purposes of cooling (column 7, lines 15-23).  It would be obvious to shape the base to define the vent between the base and the lid when the lid is sealed to the base because applying a known technique to improve a similar device when it does no more than yield predictable results or choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Thus claim 14 is not patentable over Cho and Bonde.   

Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kung.
In reference to claim 119, Cho does not disclose that the vent comprises one or more holes through the lid.  However fig. 1-5 and 7 of Kung disclose the use of a lid (50) covering an LED (42) which has several holes (520) through the lid in order to expel heat to the outside environment (p. 2, paragraph 20).  Kung discloses the known problem of heat dissipation in the operation of LEDs (p. 1, paragraph 4).  In view of Kung, it would therefore be obvious to implement a vent which comprises one or more holes through the lid.

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hoang.
In reference to claim 120, Cho does not disclose that the first epoxy seals the lid to the base such that there is vent in the form of a single hole in the first epoxy.  However Hoang discloses sealing a lid to a substrate to provide a non-hermetic seal, by providing a gap or hole in the adhesive sealing material to provide air flow to a semiconductor device thus cooling it (column 5, lines 56-66).  Cho .

Allowable Subject Matter
Claims 16-18, 20, 24-28, 116, and 123-127 were allowed in the previous Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the reasons for the allowability of claims 16-18, 20, 24-28, 116, and 123-127 were discussed in the previous Office action.

Response to Arguments
Applicant's arguments with respect to claims 1-15, 117-120, and 122 have been considered but are moot in view of the new grounds of rejection.  The applicant has amended claim 1 to indicate that there is a light-emitting semiconductor die in the interior volume such that the hollow vent fluidly couples the interior volume and the light-emitting semiconductor die.  However as noted in the above Office action, the newly cited Cho reference meets the new limitations of claim 1.  The applicant has also amended claim 117 to indicate that the vent permits two-way gas exchange between the light-emitting semiconductor die and the atmospheric air disposed outside of the illumination device and that the vent is the only hole that fluidly couples the interior volume and the light-emitting semiconductor die.  However as noted in the above Office action, the newly cited Cho reference meets the new limitations of claim 117.  Therefore claims 1-15, 117-120, and 122 stand rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817